DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,138,087 (hereinafter ‘087).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘087.
It is noted that the instant application is a later-filed continuation of ‘087. Claim 1 of ‘087 does not include the step of “filtering, by the one or more processors, the first output set and the second output set based on one or more filtering criteria” as recited by Claim 1 of the instant application. However, it is old and well known to perform the filtering of data during computational processing. It would have been obvious to one of ordinary skill in the art to filter the first and second output set based on one or more filtering criteria in order to remove unnecessary or unwanted data to increase the accuracy and efficiency of computation. Therefore, Claims 1-20 of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘087 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant Application
Claim 1 of US Pat No. 11,138,087
A method for evaluating the rollout of a change to a data processing framework (DPF), the method comprising:
A method for evaluating the rollout of a change to a data processing framework, the method comprising:

receiving, by one or more processors, a proposed change to the data processing framework (DPF); 

selecting, by the one or more processors, a first set of jobs out of a plurality of jobs; 

enabling, by the one or more processors, the proposed change within the DPF; 
processing, by the one or more processors, a first set of jobs using the DPF with a proposed change to the DPF enabled to generate a first output set; 
processing, by the one or more processors, the first set of jobs using the DPF with the proposed change enabled;

disabling, by the one or more processors, the proposed change within the DPF; 
processing, by the one or more processors, a second set of jobs using the DPF with the proposed change to the DPF disabled to generate a second output set; 
processing, by the one or more processors, the other jobs of the plurality of jobs using the DPF with the proposed change disabled; 
filtering, by the one or more processors, the first output set and the second output set based on one or more filtering criteria; 

determining, by the one or more processors, a first performance cost value for processing the first set of jobs based on the filtered first output set; determining, by the one or more processors, a second performance cost value for processing the second set of jobs based on the filtered second output set; and 
determining, by the one or more processors, a performance cost value for each of the jobs in the first set of jobs processed using the DPF with the proposed change enabled and for each of the other jobs of the plurality of jobs processed using the DPF with the proposed change disabled; and
determining, by the one or more processors, based on the first performance cost value and the second performance cost value, whether the proposed change is beneficial to the DPF.
determining, by the one or more processors, based on the performance cost values of the jobs in the first set of jobs and the performance cost values of the other jobs of the plurality of jobs, whether the proposed change is beneficial to the DPF.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195